                                                                                                                  FILED IN THE
                                                                                                              U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                          EASTERN DISTRICT OF WASHINGTON



                                         UNITED STATES DISTRICT COURT Jul 29, 2019
                                                                  for the_                                    SEAN F. MCAVOY, CLERK
                                                     Eastern District of Washington


                           ALICIA R.                                 )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:17-CV-03034-MKD
                                                                     )
                                                                     )
                     ANDREW M. SAUL
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Matter is REVERSED and REMANDED to Commissioner of Social Security for further proceedings pursuant to
’
              sentence four of 42 U.S.C. § 405(g).
              Judgment is entered for Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               MARY K. DIMKE                                 pursuant to mandate of
      the Ninth Circuit Court of Appeals.


Date: July 29, 2019                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Melissa Orosco
                                                                                          (By) Deputy Clerk

                                                                            Melissa Orosco
